UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1142



SHELIA E. MUBEIDIN,

                                              Plaintiff - Appellant,

          versus


HOMECOMINGS FINANCIAL NETWORK, Incorporated;
SEBRING CAPITAL PARTNERS, LLC; SOUTHERN TRUST
MORTGAGE, LLC; CRANWELL, MOORE & BULLINGTON,
PLC,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:05-cv-00794-jct)


Submitted: May 18, 2006                         Decided: May 30, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shelia E. Mubeidin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Shelia E. Mubeidin appeals the district court’s order

dismissing her Truth in Lending Act claims.   We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.   Mubeidin v. Homecomings

Financial Network, Inc., No. 7:05-cv-00794-jct (W.D. Va. Jan. 9,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -